U.S. BANCORP FUND SERVICES, LLC 615 East Michigan Street Milwaukee, Wisconsin53202 May 4, 2011 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission treet, N.E. Washington, DC20549 RE: LKCM Funds (the “Trust”) File Nos. 811-08352 and 033-75116 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust on behalf of its series, the LKCM Small Cap Equity Fund, LKCM Small-Mid Cap Equity Fund, LKCM Equity Fund, LKCM Balanced Fund, LKCM Fixed Income Fund, LKCM International Fund, LKCM Aquinas Value Fund, LKCM Aquinas Growth Fund, and LKCM Aquinas Small Cap Fund, hereby certifies that the forms of Prospectuses and Statements of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from the forms of Prospectuses and Statements of Additional Information contained in the most recent amendment to the Trust’s Registration Statement dated May 1,2011, and filed electronically as Post-Effective Amendment No. 33 to the Trust’s Registration Statement on Form N-1A on April29, 2011. If you have any questions or require further information, do not hesitate to contact the undersigned at (414) 765-5366. Sincerely, /s/ Edward L. Paz Edward L. Paz for US Bancorp Fund Services, LLC
